TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00642-CV



        Fred O. Placke, Jr.; John L. Placke; William M. Placke; Placke & Co., Inc.;
                        Dorothy Placke and Sue Placke, Appellants

                                                 v.

   Lee-Fayette Counties W.C.I.D. #1 a/k/a Lee-Fayette Counties Cummins Creek Water
                   Control and Improvement District No. 1, Appellee


       FROM THE DISTRICT COURT OF LEE COUNTY, 335TH JUDICIAL DISTRICT
         NO. 11,341, HONORABLE DEBORAH OAKES EVANS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have informed this Court that they have settled their dispute and that they

no longer wish to prosecute the appeal. We therefore dismiss the appeal. Tex. R. App. P. 42.1(a)(2).



                                              ___________________________________________

                                              David Puryear, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed on Joint Motion

Filed: January 9, 2008